Judgment affirmed, with costs. Memorandum: In affirming this judgment we place reliance upon the finding, which is supported by the evidence, that this claimant is so mentally deficient that he was unable to care for himself. All concur, except Crosby, J., who dissents and votes for reversal and for dismissal of the complaint. (The judgment awards the claimant damages for personal injuries sustained while escaping from an institution for mental defectives.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ. [166 Mise. 271.]